Case 2:21-cv-02672-PA-MAA Document 20 Filed 08/16/21 Page 1 of 1 Page ID #:107


 1                                                                                         JS-6
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA
10
11   UNITED AFRICAN-ASIAN ABILITIES                CV 21-2672 PA (MAAx)
     CLUB and JESSIE JAMES DAVIS IV,
12                                                 JUDGMENT
                   Plaintiffs,
13
            v.
14
     RWBP 1820 WHITLEY, L.P.,
15
                   Defendant.
16
17
18         Pursuant to the Court’s August 16, 2021 Minute Order dismissing this action for lack
19   of prosecution and failure to comply with the Court’s orders,
20         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this action is
21   dismissed without prejudice.
22
23   DATED: August 16, 2021                           _________________________________
                                                                 Percy Anderson
24                                                      UNITED STATES DISTRICT JUDGE
25
26
27
28
